Case 1:20-cv-00475-DKW-KJM Document 28 Filed 04/01/21 Page 1 of 3   PageID #: 163




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  Eve Nevada, LLC

                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

   Eve Nevada, LLC,                      )   Case No.: 1:20-cv-475-DKW-KJM
                                         )   (Copyright)
                      Plaintiff,         )
      vs.                                )   REQUEST FOR CLERK TO ENTER
                                         )   DEFAULT AGAINST
   Dietrich Riley, et al.                )   DEFENDANTS; DECLARATION
                                         )   OF COUNSEL; PROPOSED
                      Defendants.        )   ORDERS; CERTIFICATE OF
                                         )   SERVICE
                                         )
                                         )
                                         )


             REQUEST FOR CLERK TO ENTER DEFAULT AGAINST
        DEFENDANTS DIETRICH RILEY, MICHAEL MCCRACKIN AND
                           COREY R. EVANS


  TO: CLERK OF THE ABOVE-ENTITLED COURT:




  20-032C 20-cv-475
Case 1:20-cv-00475-DKW-KJM Document 28 Filed 04/01/21 Page 2 of 3            PageID #: 164




        Pursuant to Fed R. Civ. P. 55(a), Plaintiff Eve Nevada, LLC (“Plaintiff”)

  hereby applies for entry of default by the Clerk of the Court against Defendants

  Dietrich Riley, Michael Mccrackin and Corey R. Evans.

        Defendant Dietrich Riley was personally served a copy of the First Amended

  Complaint (“FAC”) on Feb. 16, 2021. See Proof of Service [Doc. #23], Affidavit of

  Mark Ackrich [Doc. #23-1]. Defendant Dietrich Riley’s responsive pleading to the

  FAC was due on or before March 9, 2021 per Fed R. Civ. P. 12(a)(A)(i).

        Defendant Michael Mccrackin was personally served a copy of the FAC on

  Feb. 14, 2021. See Proof of Service [Doc. #22], Affidavit of Ruben Torres [Doc.

  #22-1]. Defendant Michael Mccrackin’s responsive pleading to the FAC was due

  on or before March 8, 2021 per Fed R. Civ. P. 12(a)(A)(i).

        Defendant Corey R. Evans was personally served a copy of the FAC on Feb.

  27, 2021. See Return of Service [Doc. #25]. Defendant Corey R. Evans’s responsive

  pleading to the SAC was due on or before March 22, 2021 per Fed R. Civ. P.

  12(a)(A)(i).

        Defendants Dietrich Riley, Michael Mccrackin and Corey R. Evans have

  failed to appear or otherwise defend.

        For these reasons, Plaintiff request that the Clerk of the Court enter default on

  all claims plead in the FAC against Defendants Dietrich Riley, Michael Mccrackin

  and Corey R. Evans.



  20-032C 20-cv-475
Case 1:20-cv-00475-DKW-KJM Document 28 Filed 04/01/21 Page 3 of 3   PageID #: 165




        DATED: Kailua-Kona, Hawaii, April 1, 2021.



                               CULPEPPER IP, LLLC


                               /s/ Kerry S. Culpepper
                               Kerry S. Culpepper

                               Attorney for Plaintiff




  20-032C 20-cv-475
